 



BOARD OF DIRECTORS RETENTION AGREEMENT

 

This Board of Directors Retention Agreement (this “Agreement”), which is made
and entered into as of April 20, 2017, by and between Ubiquity Inc. a Nevada
Corporation ., with its principal place of business at 9801 Research Drive,
Irvine CA 92618 (“UI”) and Robert Fernander Robert Fernander, an individual,
with an address of 9801 Research Drive, Irvine, CA 92618 (“Director”), sets
forth the principal terms upon which Director will serve as a member of the
Board of Directors of UI (the “Board of Directors”).

 

Whereas, Robert Fernander desires to serve as an active member of the Board of
Directors of UI and provide the services and standard and customarily associated
with same, and;

 

Whereas, UI desires to have Robert Fernander, serve as an active member of the
Board of Directors of UI and to provide services to COMPANY relating to the
aforementioned.

 

NOW, THEREFORE, for good and valuable consideration, including the following,
the parties hereto covenant and agree as follows:

 

1.       Services Provided:

 

UI agrees to engage Robert Fernander to serve as a member of the Board of
Directors and to provide those services required of a director under UI’s
Articles of Incorporation and Bylaws (as such may be amended from time to time,
the “Articles and Bylaws”), the Nevada General Corporation Law, and other state
and federal laws and regulations, as applicable. Notwithstanding the terms of
this Agreement, Director’s engagement hereunder is at all times subject to the
Articles and Bylaws, the Nevada General Corporation Law, and any other
applicable state and federal laws and regulations.

 

In addition to the services required of Director as set forth in the preceding
paragraph, UI wishes to engage Director to provide the services set forth below,
and Director wishes to provide such services on the terms and conditions set
forth in this Agreement. The compensation to be paid to Director in
consideration of the provision of such services is set forth herein.

 

Nothing in this Agreement shall be construed so as to mitigate or circumvent
Director’s fiduciary duties to UI. In the event of a conflict as between this
Agreement and any law applicable to Director’s duties or obligations to UI by
virtue of his status as a member of the Board of Directors, the applicable law
shall control to the extent of such conflict.

 

2       Nature of Relationship

 

Director is an independent contractor and will not be deemed an employee of UI
for purposes of employee benefits, income tax withholding, F.I.C.A. taxes,
unemployment benefits or otherwise. The Director shall not enter into any
agreement or incur any obligations on UI’s behalf extent in connection with his
role as a member of the Board of Directors.

 

UI will supply, at no cost to the Director: (i) periodic briefings regarding
UI’s business, (ii) director packages for each meeting of the Board of Directors
and each meeting of any committee of the Board of Directors on which Director
then serves, (iii) copies of minutes of meetings and any other materials that
are required under the Articles and Bylaws or the charter documents of any
committee of the Board of Directors on which Director then serves, and (iv) any
other materials which may be necessary for Director to perform the services
required by this Agreement.

 

 

 

  

3.        Director’s Warranties

 

Director warrants that he has truthfully answered all of the questions in the
Directors Questionnaire and that no other party has exclusive rights to his
services in the specific areas described and that Director is in no way
compromising any rights or trust between any other party and Director or
creating a conflict of interest. Director also warrants that no other agreement
will be entered into that will create a conflict of interest with this
Agreement. Director further warrants that, in connection with his role as a
member of the Board of Directors and the performance of his obligations under
this Agreement, he will comply with all applicable state and federal laws and
regulations. Director acknowledges it understanding of UI reliance on the
services to be provided by Director described in this agreement and attachments
to this agreement.

 

Throughout the term of this Agreement and for a period of six months thereafter,
Director agrees that he will not, without obtaining UI’s prior written consent,
directly or indirectly engage or prepare to engage in any activity in
competition with any UI business or product, including products in the
development stage, accept employment with, provide services to, (including
services as a member of a board of directors), or establish a business in
competition with UI.

 

4       Director’s Duties

 

In consideration for the compensation set forth in herein, and in addition to
Director’s duties and obligations to UI as a member of the Board of Directors,
Director shall perform the additional duties set forth on Exhibit A attached
hereto.

 

5       Compensation

 

5.1       Common Stock

 

Subject to approval by the Board of Directors (with Director abstaining from
such approval), UI shall grant Director 250,000 (TWO HUNDERED FIFTY THOUSAND)
shares of UI’s common stock at the current stock price in connection with the
first year of service, which shares shall be awarded upon execution of this
Agreement. Thereafter, UI shall grant Director250,0000 (TWO HUNDRED FIFTTY
THOUSAND THOUSAND) shares of UI’s common stock at the then current common stock
price, for each full year of service to UI as a member of the Board of
Directors. In the event that this Agreement is terminated for any reason before
the completion of Director’s then relevant year of service as a member of the
Board of Directors, then Director shall be entitled to receive any shares of
UI’s common stock with respect to such partial year of service.

 

5.2       Expenses

 

UI will reimburse Director for reasonable approved expenses incurred by Director
in the performance of his duties as a member of the Board of Directors, provided
such expenses are approved in writing in advance by a duly authorized officer of
UI.

 

2

 

 

6.        Term of Agreement

 

The term of this Agreement shall commence upon execution of this Agreement and
shall continue in full force and effect until its termination as set forth in
this agreement.

 

7.       Termination

 

This Agreement shall automatically terminate upon the death of Director or upon
his resignation or removal from, or failure to win election or reelection to,
the Board of Directors. This Agreement may also be terminated by UI upon a
breach by Director of his duties or obligations hereunder, which breach goes
uncured for 15 days or more following written notice to Director by UI of such
breach.

 

In the event of any termination of this Agreement, Director agrees to promptly
return any materials provided to Director under this Agreement. Director agrees
that UI has the right of injunctive relief to enforce this provision.

 

Termination shall not relieve either party of its continuing obligation under
this Agreement with respect to confidentiality of proprietary information as set
forth on Exhibit B attached hereto.

 

8.       Limitation of Liability

 

Under no circumstances shall UI be liable to Director for any consequential
damages claimed by any other party as a result of representations made by
Director with respect to UI which are different from representations made by UI
to Director.

 

Furthermore, except with respect to the maintenance of confidentiality, neither
party shall be liable to the other for delay in any performance, or for failure
to render any performance under this Agreement when such delay or failure is
caused by government regulations, fire, strike, differences with workmen,
illness of employees, flood, accident, or any other cause or causes beyond the
reasonable control of such delinquent party.

 

9.       Confidentiality

 

Director agrees to sign and abide by UI’s Director Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit B.

 

10.       Governing Law; Venue

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada without giving effect to its conflict of law principles. Any
judicial proceeding brought against any of the parties to this Agreement on any
dispute arising out of this Agreement or any matter related hereto may be
brought only in the courts of the County of Orange, State of California, and by
execution and delivery of this Agreement, each of the parties to this Agreement
accepts the exclusive jurisdiction of such courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.
Nothing in this section shall be construed so as to limit the right of either
party to seek injunctive or other legal relief to which such party is entitled.

 

3

 

 

11.       Entire Agreement

 

This agreement (including agreements executed substantially in the form of the
exhibits attached hereto) supersedes all prior or contemporaneous written or
oral understandings or agreements, and may not be added to, modified, or waived,
in whole or in part, except by a writing signed by the party against whom such
addition, modification or waiver is sought to be asserted.

 

12.       Assignment

 

Director may not assign his rights, obligations or duties under this Agreement
without the express written consent of UI, which consent may be withheld in UI’s
sole discretion, and any attempted or purported assignment or any delegation of
Director’s duties or obligations arising under this Agreement to any third party
or entity shall be deemed to be null and void, and shall constitute a material
breach by Director of his duties and obligations under this Agreement. This
Agreement shall inure to the benefit of and be binding upon any successors of UI
by way of merger, consolidation or transfer of all or substantially all of the
assets of UI, and any parent or subsidiary of UI to which UI may transfer its
rights under and pursuant to this Agreement.

 

13.       Notices

 

Any notice required to be given hereunder shall be made to the address for each
party set forth above. All notices shall be deemed effectively given upon
personal delivery, (i) five business days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) two
business days after its deposit with any express courier or overnight delivery
service (prepaid), or (iii) one business day after transmission by facsimile
with evidence of successful transmission.

 

14.       Survival of Obligations

 

Notwithstanding the termination of this Agreement, neither party hereto shall be
released hereunder from any liability or obligation to the other which has
already accrued as of the time of such termination (including, without
limitation, UI’s obligation to make any fees and expense payments required
pursuant to Section E) or which thereafter might accrue in respect of any act or
omission of such party prior to such termination.

 

15.       Severability

 

Any provision of this Agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this Agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this Agreement.

 

16.       Further Assurances

 

Whether or not specifically required under the terms of this Agreement, each
party hereto shall execute and deliver such documents and take such further
actions as shall be necessary in order for such party to perform all of his or
its obligations specified herein or reasonably implied from the terms hereof.

 

4

 

 

17.       Amendment

 

No modification or amendment hereof shall be valid and binding, unless it be in
writing and signed by the parties hereto.

 

18.       No Waiver

 

No waiver of any breach or condition of this Agreement shall be deemed to be a
waiver of any other or subsequent breach or condition, whether of like or
different nature.

 

19.       Headings

 

Section headings are inserted herein for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.

 

20.       Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

21.       Director’s Acknowledgment

 

Director acknowledges that (a) he has consulted with or has had the opportunity
to consult with legal counsel of Director’s choice concerning this Agreement and
has been advised to do so by UI, and (b) that he has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
and voluntarily.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Board of Directors
Retention Agreement to be executed by their duly authorized officers, as of the
date first written above

 

Director                 Signature: /s/ Robert Fernander   Date: 27 April 2017
By: Robert Fernander      

 

Ubiquity, Inc.                 Signature: /s/ Chris Carmichael   Date: 27 April
2017 By: Chris Carmichael       Title: Chairman      

 

6

 

 

EXHIBIT A

 

BOARD OF DIRECTOR’S DUTIES

 

In addition to Director’s common law and statutory duties as a member of the
Board of Directors, Director agrees to perform the following additional duties
on behalf of UI:

 

  1. Director shall respond to all written, e-mail or verbal requests for
information in a timely manner, such as but not limited to measures taken in
lieu of a meeting of the board etc.         2. Upon reasonable and timely
notice, Director shall attend all Board meetings (whether regularly scheduled or
special) either personally or telephonically.         3. Upon reasonable and
timely notice, Director shall be required to travel on behalf of UI, in order to
attend meetings, presentations, events, etc.         4. Director shall promptly
respond to all reasonable requests from the Board of Directors and/or UI
management. In the event of a written request to Director from the Board of
Directors and/or UI management, Director shall promptly respond in writing.    
    5. Director shall use his best efforts on a continual basis to promote the
business of the Company and acquire best of breed partners and investors on
behalf of UI.         6. Director shall use his best efforts to assist UI in
Growing the business of the Company and such other endeavors as may be
necessary, from time to time, to promote the success of UI.

 

 

7

 

 

EXHIBIT B

 

BOARD OF DIRECTORS PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

This Board of Directors Proprietary Information and Inventions Agreement (this
“Agreement”), is made and entered into as of date set forth on the signature
page below by and between Ubiquity Broadcasting, Inc. (“UI”) and Marty
Colombatto, an individual (“Director”). Capitalized terms used herein and not
defined herein shall have the meanings ascribed to them in the Retention
Agreement (defined below).

 

RECITALS

 

WHEREAS, UI and Director are parties to that certain Board of Directors
Retention Agreement (the “Retention Agreement”), dated as of even date herewith,
pursuant to which UI agreed to retain director to serve as a member of the Board
of Directors, and to perform certain other duties on behalf of UI.

 

WHEREAS, the parties desire to assure the confidential status of the information
which may be disclosed by UI to Director in connection with the Retention
Agreement or otherwise;

 

AGREEMENT

 

NOW THEREFORE, in reliance upon and in consideration of the following
undertakings, the parties agree as follows:

 

1.       Subject to the limitations set forth in Paragraph 2, all information
disclosed by UI to Director shall be deemed to be “Proprietary Information”. In
particular, Proprietary Information shall be deemed to include any information,
process, technique, algorithm, program, design, drawing, formula or test data
relating to any research project, work in process, future development,
engineering, manufacturing, marketing, servicing, financing or personnel matter
relating to UI, its present or future products, sales, suppliers, customers,
employees, investors, or business, whether or oral, written, graphic or
electronic form.

 

2.       The term “Proprietary Information” shall not be deemed to include
information which Director can demonstrate by competent written proof. (i) is
now, or hereafter becomes, through no act or failure to act on the part of
Director, generally known or available; (ii) is known by the Director at the
time of receiving such information as evidenced by its records; (iii) is
hereafter furnished to Director by a third party, as a matter of right and
without restriction on disclosure; or (iv) is the subject of written permission
to disclose provided by UI.

 

3.       The Director shall maintain in trust and confidence and not disclose to
any third party or use for any unauthorized purpose any Proprietary Information
received from UI. The Director may use such Proprietary Information only to the
extent required to accomplish the purposes of this Agreement. The Director shall
not use Proprietary Information for any purpose or in any manner which would
constitute a violation of any laws or regulations. No other rights of licenses
to trademarks, inventions, copyrights, or patents are implied or granted under
this Agreement.

 

4.       Proprietary Information supplied shall not be reproduced in any form
except as required for Director to serve as a member of the Board of Directors.

 

8

 

 

5.       The Director represents and warrants that he shall protect the
Proprietary Information received with at least the same degree of care used to
protect his own Proprietary Information from unauthorized use or disclosure. The
Director shall advise his agent’s representatives who might have access to the
Proprietary Information of the confidential nature thereof and shall obtain from
each such person an agreement to abide by the terms of this Agreement. The
Director shall not disclose any Proprietary Information to any person who does
not have a need for such information.

 

6.       All Proprietary Information (including all copies thereof) shall remain
the exclusive property of UI, and shall be returned to UI after Director’s need
for it has expired, or upon request of UI, and in any event, upon termination of
the Board of Directors Retention Agreement to which this Agreement is attached.

 

7.       Notwithstanding any other provision of this Agreement, disclosure of
Proprietary Information shall not be precluded if such disclosure:

 

  (a) is in response to a valid order of a court or other governmental body of
the United States or any political subdivision thereof; provided, however, that
the responding party shall first have given notice to the other party hereto and
shall have made a reasonable effort to obtain a protective order requiring that
the Proprietary Information so disclosed be used only for the purpose for which
the order was issued;         (b) is otherwise required by law; or         (c)
is otherwise necessary to establish rights or enforced obligations under this
Agreement, but only to the extent that any such disclosure is necessary.

 

8.       This Agreement shall continue in full force and effect for so long as
Director continues to serve as a member of the Board of Directors. The
termination of the Agreement shall not relieve the Director of the obligations
imposed by Paragraphs 3, 4, 5 and 12 of this Agreement with respect to
Proprietary Information disclosed prior to the effective date of such
termination and the provisions of these Paragraphs shall survive the termination
of this Agreement for a period of five (5) years from the date of such
termination.

 

9.       The Director agrees to indemnify UI for any loss or damage suffered as
a result of any breach by the Director of the terms of this Agreement, including
any reasonable fees incurred by UI in the collection of such indemnity.

 

10.       This Agreement shall be governed by the laws of the State of
California as those laws are applied to contracts entered into and to be
performed entirely in California by California residents.

 

11.       This Agreement contains the final, complete and exclusive agreement of
the parties relative to the subject matter hereof and may not be changed,
modified, amended or supplemented except by a written instrument signed by both
parties.

 

12.       Each party hereby acknowledges and agrees that in the event of any
breach of this Agreement by the Director, including, without limitation, an
actual or threatened disclosure of Proprietary Information without the prior
express written consent of UI, UI will suffer an irreparable injury, such that
no remedy at law will afford it adequate protection against, or appropriate
compensation for, such injury. Accordingly, each party hereby agrees that UI
shall be entitled to specific performance of the Director’s obligations under
this Agreement, as well as such further injunctive relief as may be granted by a
court of competent jurisdiction.

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Board of Directors
Proprietary Information and Inventions Agreement as of the 20 day of April,
2017.

 

UI   DIRECTOR       Ubiquity Broadcasting, Inc.   Mr. Robert Fernander 9801
Research Drive   4312 Avenue B Irvine, CA 92618   Austin, TX 78751

 

By: /s/ Chris Carmichael   By: /s/ Robert Fernander Name: Chris Carmichael  
Name: Robert Fernander Title: Chairman      

 

10

 

 